Citation Nr: 0110193	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The appellant served on active duty from January 1967 to 
January 1970 and from January 1976 to March 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. Service connection for psychiatric disability was 
previously denied by the RO in rating decisions dated in 
June 1978 and June 1980.  The appellant was notified of 
these decisions and there was no appeal filed within one 
year of either decision.

2. Evidence submitted by the appellant since the June 1980 
rating decision is not so significant that it must be 
considered in order to fairly decide whether the appellant 
is entitled to service connection for psychiatric 
disability.


CONCLUSIONS OF LAW

1. The June 1978 and July 1980 rating decisions are final.  
38 U.S.C. § 4005 (1976); 38 C.F.R. § 3.104 (1978); 
currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2000).

2. New and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for psychiatric disability and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for psychiatric disability 
was denied by the RO in rating decisions dated in June 1978 
and June 1980.  Those decisions were not appealed and are 
final.  38 U.S.C. § 4005 (1976); 38 C.F.R. § 3.104 (1978); 
currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (2000).  At the time of the latter decision, there 
was clinical evidence of psychiatric disability, then 
characterized as depression.  The RO denied service 
connection for psychiatric disability because there was no 
evidence that the appellant incurred or aggravated his 
psychiatric disability in service, or that his psychiatric 
disability was in any way related to his period of service.  

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).  
First, the Board must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  


Second, if the Board determines that the evidence is "new 
and material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new and 
old.  Masors v. Derwinski, 2 Vet.App. 181, 185 (1992).  The 
Court has reviewed and upheld these standards regarding the 
issue of finality.  Reyes v. Brown, 7 Vet.App. 113 (1994).  

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet.App. 216 
(1994).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet.App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This law rewrites 
the "duty to assist" provisions of 38 U.S.C. §§ 5100-5107, 
to eliminate the 

well-grounded claim requirement, and requires the Secretary 
to provide additional assistance in developing all facts 
pertinent to a claim for benefits under title 38 of the 
United States Code.  However, the VCAA does not require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence has been submitted.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. §5103A(f)).

In March 1999, the appellant requested reopening of his claim 
for service connection for psychiatric disability.  The 
appellant indicated that medical records from Bay Pines VA 
Medical Center were relevant to his claim.

The veteran has been notified by the RO of the information 
and evidence required to substantiate his claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103(a)).  The RO asked 
the veteran for information to identify the records he would 
like their help in obtaining, and he told them what he wanted 
the RO to get.  The RO obtained the records the veteran 
suggested as pertinent to his claim, that is, the VA medical 
records from Bay Pines.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).  The RO has informed the veteran of the 
evidence that would be required to substantiate his claim.  
In the July 1999 rating decision and the February 2000 
Statement of the Case, the RO has indicated that the 
appellant's claim has been denied because there is no 
evidence that he suffered psychiatric disability in service 
or that his psychiatric disability was aggravated by service 
or was caused by service.  The RO has complied with the duty 
to notify provisions of the VCAA.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).

There is no outstanding duty under the VCAA that must be 
fulfilled before considering whether the veteran has 
presented new and material evidence to reopen his claim.

The 1978 and 1980 rating decisions essentially denied service 
connection for psychiatric disability because there was no 
evidence that the appellant suffered from psychiatric 
disability in service, no evidence that service aggravated 
his psychiatric disability, and no evidence that his 
psychiatric disability was otherwise related to service.

Evidence submitted since the 1980 rating decision consists of 
outpatient treatment notes from Bay Pines VA Medical Center 
dated between March 1996 and September 1999, and 
hospitalization records from Bay Pines showing 
hospitalization from March 4 to March 6, 1998 and April 22 to 
April 27, 1998.  This evidence reflects diagnoses of 
psychiatric impairment, variously characterized as dysthymia 
and a dysthymic personality.  None of the evidence submitted 
addresses the question of whether the appellant suffered from 
psychiatric disability in service or whether his psychiatric 
disability was aggravated by service or otherwise related to 
service.  There is no discussion of etiology on these medical 
records.  Without evidence establishing a link between the 
appellant's psychiatric disability and his military service, 
the evidence is not material.  Material evidence is evidence 
that "tends to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  See Evans v. Brown, 9 
Vet. App. at 284 (1996).  The specified basis for the last 
final disallowance of the appellant's claim was that his 
psychiatric disability was not related to service.  Since the 
new evidence does not provide a link to service it is not 
material and the claim of service connection for psychiatric 
disability is not reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for psychiatric 
disability, and the claim is not reopened.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

